Citation Nr: 0332136	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  97-25 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a chronic skin 
disorder.

3.  Entitlement to service connection for a bilateral wrist 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1957 to March 1964 and again from September 1990 to May 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which denied service 
connection for a right ankle disorder, a chronic skin 
disorder, and a bilateral wrist disorder.  

In an October 2003 brief, the veteran's service 
representative asserted that the Board should also address 
the matters of the ratings for postoperative aortic valve 
replacement and rheumatoid arthritis, since the veteran 
submitted 2001 statements disagreeing with the ratings 
assigned these disabilities, and it appeared that no 
statement of the case (SOC) was issued regarding these 
matters.  The Board notes that after the veteran's notice of 
disagreement (NOD) with the ratings the RO addressed these 
matters in a July 2002 rating decision and in a February 2003 
supplemental SOC (SSOC).  The veteran's service 
representative argues that the February 2003 SSOC was 
misleading; the Board disagrees.  In that SSOC the RO 
informed the veteran of the legal provisions applied, 
indicated why higher ratings were denied, and specifically 
informed the veteran of the procedure he must follow to 
appeal the decision.  The letter accompanying the February 
2003 SSOC (sent in March 2003) specifically included the 
following paragraph:

If this Supplemental Statement of the 
Case contains an issue which is not 
included in [the] substantive appeal, you 
must respond within 60 days to perfect 
your appeal of the new issue.  If you do 
not timely file a substantive appeal as 
to the new issue(s) we will place your 
records on the docket of the Board of 
Veterans' Appeals for review of the prior 
issues, if any, and the Board of 
Veterans' Appeals will provide you with a 
copy of its decision.

The veteran did not file a substantive appeal as to either 
issue within the specified 60-day period, and still has not 
done so.  Consequently, these matters are not before the 
Board.  


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Here, the agency of original jurisdiction last addressed the 
claims regarding a right ankle disorder and a bilateral wrist 
disorder in December 1998.  Since December 1998, a great deal 
of medical records have been received and added to the claims 
file.  These records include pertinent medical evidence 
concerning the wrists and the right ankle.  This evidence has 
not been considered by the RO, and the appellant has not 
waived initial AOJ consideration of this evidence.   While 
the RO addressed the veteran's claim regarding a chronic skin 
disorder as recently as February 2003, a review of the SSOC 
then issued (which noted that records received contained no 
indication of any treatment for chronic skin disorders to 
include scleroderma) reveals that the RO had not considered 
the new medical evidence, particularly, the May 2002 VA 
record finding that the veteran had scleroderma treated with 
prednisone and penicillamine.  This evidence, likewise, has 
not been considered by the RO, and the appellant has not 
waived initial AOJ consideration of this evidence.   

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Here, while the RO 
sent a May 2003 VCAA letter as to the issues involving the 
right ankle, the skin, the wrists, the notice provided may 
not be adequate under the Quartuccio guidelines.  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in DAV, 
supra., (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded 
anyway to allow the RO to consider additional evidence and to 
cure any procedural defects, the RO must take this 
opportunity to inform the appellant that notwithstanding any 
information previously provided, a full year is allowed for 
response to a VCAA notice.  

Consequently, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in 
accordance with the Federal Circuit 
decisions in PVA, DAV, the Court's 
decision in Quartuccio v. Principi, 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal 
precedent.  In particular, the RO 
should ensure that the veteran is 
advised specifically of what he needs 
to establish his claims, what the 
evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The veteran should be 
afforded the requisite period of time 
to respond.  

2.  After any additional records are 
obtained and associated with the 
claims file, the RO should 
readjudicate each of the claims for 
service connection in light of the 
evidence added to the record (and not 
previously considered by the RO).  If 
any benefit sought on appeal remains 
denied, the RO should issue an 
appropriate SSOC and provide the 
veteran and his representative the 
requisite period of time to respond.  
The case should then be returned to 
the Board for further appellate 
review, if otherwise in order.  No 
action is required of the appellant 
unless he is notified.

The purposes of this remand are to complete the record, meet 
due process requirements, and provide adequate notice and 
assistance.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded  expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


